De Courcy, J.
The trial judge granted a decree nisi to the libellant and reported the- case' to this court. It appears that Oehlert, who was born in Germany, declared his intention of *498becoming a citizen of the United States on February 11, 1913, and filed his petition on March 20, 1917, but was not admitted to citizenship until November 14, 1917, or more than seven months after the declaration of Congress that a state of war existed between the Imperial German Government and the United States (April 6, 1917). See U. S. Rev. Sts. § 2171. The single question presented by the report is whether the decree is invalid by reason of the fact that the libellant was naturalized during the continuance of the war.
It is not necessary for us to consider whether the words “the time of his application” in said § 2171 (at which time an alien whose country is at war with the United States is excluded from citizenship) mean the time of filing the petition, or the time of the hearing in court. That question was not raised in the naturalization proceedings. See United States v. Meyer, 241 Fed. Rep. 305; In re Duus, 245 Fed. Rep. 813. It is not open to the libellee in the present suit. When this libel was filed in the Superior Court, November 22, 1917, the libellant had been admitted to citizenship. The order of the court so admitting him was a judgment of the same dignity as any other judgment of a court having jurisdiction. It is conclusive as to all matters necessarily before the court and involved in the issue and is not open to collateral attack. Spratt v. Spratt, 4 Pet. 393. Scott v. Strobach, 49 Ala. 477, 490. 2 C. J. 1124, and cases cited. It can be impeached or annulled only by a direct proceeding brought for that purpose; which now may be an independent suit under § 15 of U. S. St. 1906, c. 3592, 34 U. S. Sts. at Large, 601. Johannessen v. United States, 225 U. S. 227.
In accordance with the terms of the report, the decree nisi and the accompanying orders are to stand.

So ordered.